                          IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

 GARY SNYDER, an individual,                           MEMORANDUM DECISION AND
                                                       ORDER GRANTING IN PART AND
                        Plaintiff,                     DENYING PART DEFENDANT’S
                                                       MOTION FOR SUMMARY JUDGMENT
 v.

 PRECISION EXAMS, LLC, a Utah limited
 liability company,                                   Case No. 2:18-CV-625 TS-PMW
                        Defendant.                    District Judge Ted Stewart


       This matter is before the Court on Defendant Precision Exams, LLC’s Motion for

Summary Judgment. Defendant seeks partial summary judgment on Plaintiff’s claim for

retaliation under the Age Discrimination in Employment Act (“ADEA”). For the reasons

discussed below, the Court will grant the Motion in part and deny it in part.

                                         I. BACKGROUND

       Plaintiff was hired by Defendant in August 2014 as a Territory Sales Manager to sell

certification tests to junior high and high schools. Plaintiff’s primary territory was that state of

Indiana. In September 2016, Plaintiff was laid off. Defendant contends that Plaintiff was laid

off as a part of a reduction in force (“RIF”) due to financial difficulties. Plaintiff contends that

the real reason he was laid off was because of his age.




                                                  1
       On March 3, 2017, Plaintiff filed a Charge of Discrimination with the Utah Anti-

Discrimination & Labor Division (“UALD”) and the Equal Employment Opportunity

Commission (“EEOC”), in which he alleged age discrimination. 1

       Three weeks after Plaintiff filed his charge of discrimination, Defendant hired an

individual as a Territory Sales Manager. Prior to filling that position, Defendant, through its

employee Brock Smith, contacted two former Precision employees who had been laid off to

gauge their interest in returning. During their investigation, two UALD investigators asked Mr.

Smith why he did not make an offer to Plaintiff. Mr. Smith stated that he did not reach out to

Plaintiff “because of this charge.” 2 Mr. Smith continued: “When you lawyer up, that is viewed

as hostile. How do you mend that relationship?” 3 Mr. Smith further stated that he would no

longer recommend Plaintiff “because of this.” 4

       After learning of these statements, Plaintiff filed an Amended Charge of Discrimination

in which he added a claim for retaliation. 5 Plaintiff’s retaliation claim is based on Mr. Smith

refusing to reach out regarding the open sales position and his statement that he would no longer

provide a favorable recommendation. Defendant now seeks summary judgment on this claim.




       1
           Docket No. 22-1, at 6.
       2
           Id. at 16.
       3
           Id.
       4
           Id. at 15.
       5
           Id. at 9.


                                                  2
                            II. SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” 6 In

considering whether a genuine dispute of material fact exists, the Court determines whether a

reasonable jury could return a verdict for the nonmoving party in the face of all the evidence

presented. 7 The Court is required to construe all facts and reasonable inferences in the light most

favorable to the nonmoving party. 8

                                        III. DISCUSSION

       The ADEA states:

       It shall be unlawful for an employer to discriminate against any of his employees
       or applicants for employment, for an employment agency to discriminate against
       any individual, or for a labor organization to discriminate against any member
       thereof or applicant for membership, because such individual, member or applicant
       for membership has opposed any practice made unlawful by this section, or because
       such individual, member or applicant for membership has made a charge, testified,
       assisted, or participated in any manner in an investigation, proceeding, or litigation
       under this chapter. 9

       Defendant contends that Plaintiff cannot make out a prima facie case of retaliation. “A

prima facie case of retaliation requires the plaintiff to show that (1) he or she engaged in

protected opposition to discrimination, (2) a reasonable employee would have considered the

challenged employment action materially adverse, and (3) a causal connection existed between



       6
           Fed. R. Civ. P. 56(a).
       7
        See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Clifton v. Craig, 924
F.2d 182, 183 (10th Cir. 1991).
       8
        See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);
Wright v. Sw. Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).
       9
           29 U.S.C. § 623(d).


                                                  3
the protected activity and the materially adverse action.” 10 The burden of proving a prima facie

case is “not onerous.” 11

A.     PROTECTED OPPOSITION

       Defendant does not dispute that Plaintiff engaged in protected opposition. It is well-

settled that filing a Charge of Discrimination constitutes protected opposition. 12

B.     ADVERSE ACTION

       The Supreme Court has explained that “[t]he anti-retaliation provision protects an

individual not from all retaliation, but from retaliation that produces an injury or harm.” 13 “[A]

plaintiff must show that a reasonable employee would have found the challenged action

materially adverse, which in this context means it well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.” 14 “An employee’s decision to

report discriminatory behavior cannot immunize that employee from those petty slights or minor

annoyances that often take place at work and that all employees experience.” 15 Rather, “[t]he

anti-retaliation provision seeks to prevent employer interference with ‘unfettered access’ to Title

VII’s remedial mechanisms.” 16 “It does so by prohibiting employer actions that are likely to

deter victims of discrimination from complaining to the EEOC, the courts, and their employers.




       10
            Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1202 (10th Cir. 2008).
       11
            Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).
       12
            Anderson v. Coors Brewing Co., 181 F.3d 1171, 1178 (10th Cir. 1999).
       13
            Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).
       14
            Id. at 68 (quotation marks and citations omitted).
       15
            Id.
       16
            Id.


                                                   4
And normally petty slights, minor annoyances, and simple lack of good manners will not create

such deterrence.” 17

       As stated, Plaintiff complains of two actions he contends are materially adverse: Mr.

Smith’s statement that he would no longer recommend Plaintiff and Mr. Smith’s failure to reach

out to him concerning an open position. Both will be addressed below.

       1.         Favorable Recommendation

       As stated, during the UALD investigation, Mr. Smith stated that he would no longer

recommend Plaintiff because of his filing of a Charge of Discrimination. The Court need not

determine whether this action is materially adverse because there is no evidence that Defendant

has ever refused to provide a favorable recommendation.

       After Plaintiff was laid off, Edson Barton, Precision’s CEO, provided Plaintiff with a

letter of recommendation to help in obtaining other employment, as he did for other employees

laid off at the same time. In his Declaration, Mr. Barton stated that, to his knowledge, no one has

made an inquiry to Precision regarding a recommendation of employment for Plaintiff. 18 Mr.

Barton goes on to state that neither he nor anyone else at Precision has made any negative or

derogatory comments about Plaintiff to any third party. 19 Thus, despite Mr. Smith’s statement

that he would no longer provide a favorable recommendation, there is no evidence that he or

anyone else associated with Precision was ever asked to provide a recommendation for Plaintiff.

Nor is there evidence that Mr. Smith or anyone else provided a negative recommendation or



       17
            Id. (quotation marks and citations omitted).
       18
            Docket No. 19-3 ¶ 8.
       19
            Id.


                                                  5
otherwise made negative statements about Plaintiff. The only evidence demonstrates that

Plaintiff was provided a letter of recommendation from Mr. Barton that he could use in his

efforts to obtain other employment. Mr. Smith’s statement that he would no longer recommend

Plaintiff, without evidence that he ever acted on it, is insufficient to demonstrate that Plaintiff

suffered any adverse action.

          2.        Refusal to Re-Hire

          As discussed, after Plaintiff was laid off, and after he filed his charge of discrimination,

Mr. Smith reached out to two former employees to gauge their interest in returning. Mr. Smith

stated that did not reach out to Plaintiff because he had filed a Charge of Discrimination.

Plaintiff asserts that, based on Mr. Smith’s statements, Defendant refused to consider Plaintiff for

rehire.

          A refusal to rehire may constitute an adverse employment action in a retaliation claim. 20

Defendant again argues that Plaintiff has failed to show that Precision has taken an adverse

employment action again him. In support, Defendant argues that it is Mr. Barton, not Mr. Smith,

who has final authority on hiring decisions. However, Mr. Barton admitted that Mr. Smith had

the ability to provide recommendations. 21 Mr. Smith similarly testified that he played a role in



          20
           Heno v. Sprint United Mgmt. Co., 208 F.3d 847, 857 (10th Cir. 2000); see also
Weissman v. Dawn Joy Fashions, Inc., 214 F.3d 224, 234 (2d Cir. 2000) (“A claim of refusal to
rehire an individual following the filing of an employment discrimination charge may be a basis
for a claim of retaliation.”); Veprinsky v. Fluor Daniel, Inc., 87 F.3d 881, 893 (7th Cir. 1996)
(refusal to rehire after the plaintiff filed an EEOC charge was basis for retaliation claim);
Kendall v. Watkins, 998 F.2d 848, 851 (10th Cir. 1993) (stating that employer would be in
violation of Title VII if it “refused to consider plaintiff for future employment because she
brought a Title VII claim”).
          21
               Docket No. 19-1, at 208:21–209:2; Id. at 212:15–213:23.


                                                    6
recommending candidates for hire. 22 While Defendant contends that, after the RIFs, Mr. Smith

was no longer involved in the hiring process, the evidence on this point is in dispute as

demonstrated by the fact that Mr. Smith contacted two former employees to determine whether

they were interested in returning to Precision.

       Defendant next argues that, other than one employee, it has not hired any person affected

by the RIFs to fill any of the positions left vacant after the layoffs, nor has Precision advertised

or sought to fill any such positions. This, however, is disputed by the fact that three weeks after

Plaintiff filed his Charge of Discrimination, Mr. Smith reached out to two former employees to

gauge their interest in a Territory Sales Manager position but did not reach out to Plaintiff.

       Defendant also argues that Plaintiff never attempted to seek reemployment with

Precision, that his position has not been filled, and that Precision made no attempt to fill that

position. The Tenth Circuit has stated that the “law does not require that a plaintiff formally

apply for the job in question. Rather, the law requires either that the employer be on specific

notice that the plaintiff seeks employment or, where informal hiring procedures are used, that the

plaintiff be in the group of people who might reasonably be interested in the particular job.” 23 In

his deposition, Plaintiff testified that, while he had not attempted to return to Precision, it was

something that interested him. 24 Further, the fact that Mr. Smith chose to reach out to two

former employees provides some evidence that Defendant thought its former employees might

reasonably be interested in returning. Additionally, the fact that Plaintiff’s exact position has not



       22
            Docket No. 19-2, at 19:8–24.
       23
            Whalen v. Unit Rig, Inc., 974 F.2d 1248, 1251 (10th Cir. 1992).
       24
            Docket No. 19-4, at 101:25–102:7.


                                                  7
been filled ignores that an open sales position, the same position that Plaintiff held, was filled

and that Mr. Smith approached two former employees to determine their interest in returning to

Precision. Finally, it makes sense that Defendant would not fill Plaintiff’s position because

Plaintiff’s primary client, Indiana, was delinquent in its payments and “was a dying state.” 25

         Defendant also argues that Plaintiff cannot show an adverse action because he was not

aware of Mr. Smith contacting other employees until after he filed his Charge of Discrimination.

This argument, however, ignores the applicable standard, which considers all the circumstances

from the perspective of a reasonable employee. 26 Here, a reasonable jury could conclude that the

failure to consider Plaintiff for rehire might have dissuaded a reasonable worker from making a

charge of discrimination.

C.       CAUSAL CONNECTION

         Finally, Plaintiff must show that, but for his protected activity, he would not have faced

the alleged adverse employment action. 27 “A retaliatory motive may be inferred when an

adverse action closely follows protected activity. However, unless the termination is very closely

connected in time to the protected activity, the plaintiff must rely on additional evidence beyond

temporal proximity to establish causation.” 28 Here, there was only a three-week period between

when Plaintiff filed his initial Charge of Discrimination and Defendant filled a Territory Sales

Manager position without contacting Plaintiff. The Tenth Circuit has held that a one and one-



         25
              Docket No. 19-1, at 203:8.
         26
              White, 548 U.S. at 71.
         27
              Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013).
         28
              Piercy v. Maketa, 480 F.3d 1192, 1198 (10th Cir. 2007) (quoting Anderson, 181 F.3d at
1179).


                                                   8
half month period between protected activity and the adverse action may, by itself, establish

causation. 29 Based upon this brief time period, a reasonable jury could find a causal connection

between Plaintiff’s protected activity and the alleged adverse employment action.

       Moreover, Mr. Smith admitted that the reason he did not reach out to Plaintiff was

because he filed a Charge of Discrimination. Defendant admits that Mr. Smith made this

statement, 30 but argues that the UALD Determination and Order is not sufficient to create a

genuine dispute of material fact. 31 This argument suffers from two flaws. First, it is not the

UALD Determination and Order that creates the dispute of fact, it is Mr. Smith’s own

statements, which Defendant does not dispute. Second, this argument was made for the first time

in Defendant’s Reply and will not be considered by the Court. 32

                                        IV. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Summary Judgment (Docket No. 19) is

GRANTED IN PART AND DENIED IN PART as set forth above.




       29
            Ramirez v. Okla. Dep’t of Mental Health, 41 F.3d 584, 596 (10th Cir. 1994).
       30
        Docket No. 23, at 8 (“Precision does not dispute that Mr. Smith made these
comments.”).
       31
          See Simms v. Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs., 165 F.3d
1321, 1331 (10th Cir. 1999) (stating that “when the independent facts before the district court
judge fail to establish a genuine issue of material fact, a favorable EEOC letter of determination
does not create one”).
       32
            See Pickering v. USX Corp., 758 F. Supp. 1460, 1461 n.2 (D. Utah 1990).


                                                 9
DATED this 6th day of February, 2020.

                                  BY THE COURT:



                                  Ted Stewart
                                  United States District Judge




                                     10
